Filed 10/28/22 In re T.W. CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT

 In re T.W., a Person Coming                                        B316647
 Under the Juvenile Court Law.
 LOS ANGELES COUNTY
 DEPARTMENT OF CHILDREN                                            Los Angeles County
 AND FAMILY SERVICES,                                              Super. Ct. No. 20CCJP02568A

           Plaintiff and Respondent,

           v.

 TRACY B. et al.,

           Defendant and Appellant.


      APPEAL from an order of the Superior Court of
Los Angeles County. Stephen C. Marpet, Judge. Affirmed.
      Linda J. Vogel, under appointment by the Court of Appeal,
for Defendant and Appellant Tracy B.
      Jacob I. Olson, under appointment by the Court of Appeal,
for Defendant and Appellant Troy W.
       Dawyn R. Harrison, Acting County Counsel, Kim Nemoy,
Assistant County Counsel, and Jessica S. Mitchell, Deputy
County Counsel, for Plaintiff and Respondent.
                           *********
       Mother, Tracy B., and father, Troy W., appeal the juvenile
court’s order terminating their parental rights to their child, T.W.
Parents’ sole claim of error is that the Los Angeles County
Department of Children and Family Services (Department) made
an inadequate initial inquiry concerning T.W.’s ancestry for
purposes of the Indian Child Welfare Act (ICWA; 25 U.S.C.
§ 1901 et seq.). We affirm.
                         BACKGROUND
1.     Overview of Proceedings
       This dependency proceeding began in May 2020, nearly
two-and-a-half years ago, when T.W. was 18 months old.
She was detained from mother for a litany of reasons following a
report that mother, while intoxicated, threw T.W. onto a tile floor
during an argument with a third party. The court placed T.W. in
foster care.
       The court denied reunification services to parents. As to
mother, the court noted her history of drug use and unsuccessful
participation in treatment programs. As to father, his
incarceration was scheduled to continue for the duration of the
statutory reunification period.
       T.W.’s foster parents expressed interest in adopting T.W.
The court terminated parental rights and ordered adoption by
her foster parents as T.W.’s permanent plan.
2.     Facts Relevant to ICWA Inquiry
       The Department filed a form Indian child inquiry
attachment (ICWA-010(A)) to the petition reflecting that it




                                 2
questioned mother in May 2020 about possible Indian ancestry
and she responded that T.W. has no known Indian ancestry.
      On August 13, 2020, mother filed an unsigned form
parental notification of Indian status (ICWA-20) with the box
corresponding to “I have no Indian ancestry as far as I know”
checked. At her arraignment hearing the same day, mother’s
counsel confirmed to the court that “[mother] informed [counsel]
to [mother’s] knowledge [mother] has no native American
ancestry.” Father was not present at the hearing because he was
incarcerated and no arrangements had been made for him to
appear. On the basis of mother’s statement, the court found “it’s
not an ICWA case as I have no reason to know.” This finding was
reiterated in its minute order of the same date, together with an
admonishment to the parents that they keep the Department,
their attorneys, and the court aware of any new information
relating to possible ICWA status.
      Later in August 2020, the Department made a new report
that “the mother denied having any ICWA ancestry, stating, ‘No,
not at all’ ” and that mother also “denied that the child’s father
had any ICWA ancestry stating, ‘No he does not.’ ” At this time,
the Department had still been unable to speak with father
directly but had determined he was incarcerated at a state
correctional facility in Soledad.
      The Department eventually made contact with father, who
made his first appearance telephonically from prison at the
March 12, 2021 adjudication hearing. The court questioned
father about heritage relevant to ICWA. Father’s counsel
responded for father: “Father’s indicating he has no native
American ancestry that he knows about.” Father never
submitted an ICWA-20. Nevertheless, based on the record the




                                3
court found “as to [T.W.], as to father, it’s not an Indian case,
pursuant to ICWA, as I have no reason to know.”
       The Department had limited contact with other family
members during the course of its investigation. The record
reflects that maternal grandmother also had substance abuse
and mental health issues, which led mother to live with her aunt
until she was 15. Despite thereafter living in foster care, mother
maintains a good relationship with her aunt and is in contact
with her mother. There is no record of contact between the
Department and these women. Maternal grandfather is
deceased.
       Father’s family history is undeveloped but the Department
did try to contact some of his relatives. It interviewed T.W.’s
paternal aunt in May 2020 and discussed possible placement
with her, but the paternal aunt discontinued contact with the
Department. The Department also attempted to communicate
with paternal grandmother but without success.
       We are directed to no evidence in the record that the
Department ever asked any extended family members about
T.W.’s possible Indian heritage.
                           DISCUSSION
       Congress enacted ICWA “ ‘to protect the best interests of
Indian children and to promote the stability and security of
Indian tribes and families.’ ” (In re Isaiah W. (2016) 1 Cal.5th 1,
8.) It is incumbent upon a state court administering a proceeding
where child custody is at issue to inquire whether the subject
child is an Indian child. The scope of the duty on the court, as
well as certain participants in the proceeding, is defined by
federal regulations and related state law. (See, e.g., 25 C.F.R.




                                 4
§ 23.107 (2022); Welf. & Inst. Code, § 224.2; Cal. Rules of Court,
rule 5.481.)
       The duty of inquiry has three “phases.” Parents claim error
with the first. This phase—the “initial inquiry”—applies in every
case. The initial inquiry requires the court and the Department
to ask certain persons related to the proceedings about the child’s
possible Indian ancestry. (See Welf. & Inst. Code, § 224.2,
subds. (a), (b), (c); In re S.S. (2022) 75 Cal.App.5th 575, 581; In re
D.F. (2020) 55 Cal.App.5th 558, 566.) The state law initial
inquiry requirements exceed those imposed by federal law, which
merely require the court to “ask each participant in an emergency
or voluntary or involuntary child-custody proceeding whether the
participant knows or has reason to know that the child is an
Indian child” and instruct the parties to inform the court if they
subsequently receive information that provides reason to know
the child is an Indian child. (25 C.F.R. § 23.107(a) (2022).)
       Where the “initial inquiry” gives “reason to believe” the
child is an Indian child, but there is insufficient information to
make a definitive determination, the second phase—“further
inquiry”—comes into play. (Welf. & Inst. Code, § 224.2,
subd. (e)(2).) Further inquiry requires more robust investigation
into possible Indian ancestry. (See ibid.; In re D.F., supra,
55 Cal.App.5th at p. 566.) If further inquiry gives the court a
“reason to know” a child is an Indian child, the third phase is
triggered. This phase requires that notice pursuant to ICWA be
sent to the tribes to facilitate their participation in the
proceedings. (§ 224.3, subd. (a)(1); In re D.F., at p. 568.)
       “ ‘ “[W]e review the juvenile court’s ICWA findings under
the substantial evidence test, which requires us to determine if
reasonable, credible evidence of solid value supports the court’s




                                  5
order. [Citations.] We must uphold the court’s orders and
findings if any substantial evidence, contradicted or
uncontradicted, supports them, and we resolve all conflicts in
favor of affirmance.” ’ ” (In re Josiah T. (2021) 71 Cal.App.5th
388, 401.)
       The record here reflects that the Department failed in its
initial inquiry obligation imposed by California law to ask
“extended family members” whether T.W. is, or may be, an
Indian child. (Welf. & Inst. Code, § 224.2, subd. (b).)
The Department only asked mother about Indian heritage and
the court asked both parents about Indian heritage. While these
steps satisfied the lower federal initial inquiry requirements, in
the absence of any evidence the Department complied with its
section 224.2, subdivision (b), duty to inquire of extended family
members with whom it had contact, the court’s finding that
ICWA does not apply is error. (See In re Darian R. (2022)
75 Cal.App.5th 502, 509 [finding error where evidence showed
Department had contact with maternal aunt and maternal
grandfather but failed to inquire of them regarding Indian
ancestry].)
       However, because the court’s error is one of state law, we
can reverse only if the error was prejudicial. (In re Benjamin
M. (2021) 70 Cal.App.5th 735, 742 (Benjamin M.), citing
Cal. Const., art. VI, § 13; see also In re E.H. (2018)
26 Cal.App.5th 1058, 1072 [explaining differential error analysis
for federal versus state errors].)
       Courts are divided on what showing of prejudice warrants
reversal for initial inquiry errors. “Some courts have addressed
this problem by requiring an appellant who asserts a breach of
the duty of inquiry to, at a minimum, make an offer of proof or




                                6
other affirmative assertion of Indian heritage on appeal.” (In re
S.S., supra, 75 Cal.App.5th at pp. 581–582, citing cases.) Others
have excused such a showing, effectively treating failure to
inquire as error per se. (See, e.g., In re Y.W. (2021)
70 Cal.App.5th 542, 556; In re J.C. (2022) 77 Cal.App.5th 70, 80.)
The Fourth Appellate District in Benjamin M., supra,
70 Cal.App.5th 735, took a third approach, concluding that
“a court must reverse where the record demonstrates that the
agency has not only failed in its duty of initial inquiry, but where
the record indicates that there was readily obtainable
information that was likely to bear meaningfully upon whether
the child is an Indian child.” (Id. at p. 744.) Our court recently
took a fourth approach, concluding initial inquiry errors require
reversal only when the record of proceedings in the court or a
proffer of evidence made on appeal suggests a reason to believe
that the child may be an Indian child. (In re Dezi C. (2022)
79 Cal.App.5th 769, 779, review granted Sept. 21, 2022,
S275578.)
       We have previously rejected the error per se line of cases.
(In re M.M. (2022) 81 Cal.App.5th 61, 71, review granted Oct. 12,
2022, S276099.) Under any of the other three lines of cases, the
court’s error here was harmless.
       On the record before us, there is no reason to believe there
is readily available information that is likely to bear
meaningfully on whether T.W. has Indian ancestry. Mother and
father appeared and denied knowledge of any Indian ancestry.
There is no reason to believe that the one extended family
member with whom DCFS communicated, T.W.’s paternal aunt,
would have better information about father’s Indian heritage
than he did. Indeed, the paternal aunt did not even know where




                                 7
father was incarcerated. That she did not know where her
brother was incarcerated suggests a lack of concern with familial
ties. Moreover, the paternal aunt stopped communicating with
the Department, casting doubt on whether she is accessible to the
Department for any further questioning. The Department
similarly attempted to communicate with paternal grandmother
without success.
      Likewise, there is no reason to believe that maternal
grandmother or maternal aunt would have more information
about mother’s heritage than she does. Mother has been through
repeated cases with the Department where the question of Indian
heritage has been at issue.1 She is in contact with her mother
and aunt. Presumably, given the repeated significance of the
issue to her parental rights, she would have asked them about
Indian heritage. But in serial Department cases, no Indian
heritage has been claimed.
      Moreover, no one has even suggested there is any reason to
believe T.W. might have Indian ancestry. Certainly, her parents
have made no offer of proof that she is an Indian child. Instead,


1     Pursuant to Evidence Code section 452, subdivision (d), we
grant the Department’s request for judicial notice of minute
orders entered in prior dependency cases involving mother’s other
three children. The juvenile court took judicial notice of the cases
in which the orders were entered, including the minute orders.
Mother expressly stated that she does not oppose the request for
judicial notice. Father did not file a reply or otherwise respond to
the request.
      The orders contain findings that mother “[is] not [a]
member[] of any American Indian tribe” (in 2013) and that the
court had no reason to know that a subject child “[wa]s an Indian
Child, as defined under ICWA” (in 2015).




                                 8
both parents represented on the record they have no information
that T.W. may have Indian heritage. As such, this case is unlike
Benjamin M. There, the father was entirely absent from the
proceedings and no person from the father’s side of the family
had been asked about Indian ancestry. With information about
ancestry on the father’s side completely “missing,” inquiry with a
person sharing the father’s ancestry “would likely have shed
meaningful light on whether there [wa]s reason to believe
Benjamin [wa]s an Indian child.” (Benjamin M., supra,
70 Cal.App.5th at p. 744.) No such facts are present here.
        Given the absence of any evidence or claim that T.W. might
have Indian ancestry, parents’ “unvarnished contention that
additional interviews of [relatives] would have meaningfully
elucidated [T.W.’s] Indian ancestry” does not support a finding of
prejudice. (In re Darian R., supra, 75 Cal.App.5th at p. 510.)
        Finally, we reject mother’s suggestion that our disposition
will inhibit, rather than advance, the interest of finality of T.W.’s
placement by leaving the juvenile court’s orders subject to
collateral attack. As mother’s own citation reflects, only
deficiencies in compliance with federally imposed ICWA inquiry
and notice requirements render an order subject to collateral
attack. (In re E.H., supra, 26 Cal.App.5th at p. 1072
[“ ‘[V]igilance in ensuring strict compliance with federal ICWA
notice requirements is necessary because a violation renders the
dependency proceedings, including an adoption following
termination of parental rights, vulnerable to collateral attack if
the dependent child is, in fact, an Indian child’ ”].) There was no
failure to comply with federal law in this case. The court
satisfied its federal initial inquiry obligation by asking the
parents about any heritage relevant to ICWA and directing




                                  9
parents to share any related new information that may later
come to light. (See 25 C.F.R. § 23.107(a) (2022).) Its error under
state law does not create the risk of collateral attack.
                         DISPOSITION
       The Department’s request for judicial notice is granted.
The juvenile court’s order terminating parental rights is
affirmed.



                               GRIMES, Acting P. J.



I CONCUR:



                        HARUTUNIAN, J.





      Judge of the San Diego Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                 10
WILEY, J., Dissenting.
      Justice Lavin urged the Supreme Court to review the issue
at stake in this case. (In re Ezequiel G. (2022) 81 Cal.App.5th
984, 1015–1025 (dis. opn. of Lavin, J.).) The Supreme Court then
granted review in In re Dezi C. on September 21, 2022, S275578.
      I join with Justice Lavin’s sound analysis. This is my 10th
dissent on this strangely persistent issue. I am hopeful the
Department soon may decide to comply with its statutory
obligations and make this controversy moot.



                           WILEY, J.




                                1